Katherine S. Huso
MATOVICH, KELLER & HUSO, P.C.
2812 1st Avenue North, Suite 225
P.O. Box 1098
Billings, MT 59103-1098
(406) 252-5500 Phone
(406) 252-4613 Fax
khuso@mkhattorneys.com

Attorney for Plaintiff United Fire & Casualty Company


                     UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


UNITED FIRE & CASUALTY                       CV-17-103-BLG-SPW-TJC
COMPANY,

             Plaintiff/Counterclaim          UNITED FIRE & CASUALTY
             Defendant,                      COMPANY’S BRIEF IN
                                             SUPPORT OF MOTION FOR
    vs.                                      SUMMARY JUDGMENT

KINKAID CIVIL CONSTRUCTION
LLC,

             Defendant/Counterclaim
             Plaintiff.


                                INTRODUCTION

      This is an insurance coverage dispute arising out of an underlying lawsuit

filed in Montana state court against Kinkaid Civil Construction LLC (“Kinkaid”).

The claims asserted against Kinkaid are based on its alleged failure to pay two


UNITED FIRE & CASUALTY COMPANY’S BRIEF IN SUPPORT
OF MOTION FOR SUMMARY JUDGMENT                                             Page 1 of 14
subcontractors for services and materials furnished in connection with a

construction project.

      At the time of the events alleged in the underlying complaint, Kinkaid was

insured under a commercial general liability policy issued by United Fire &

Casualty Company (“United Fire”). United Fire is defending Kinkaid in the

underlying action under a reservation of rights. In this declaratory judgment

action, United Fire seeks a ruling that it has no further duty to defend Kinkaid in

the underlying lawsuit. The insurance policy undisputedly does not provide

coverage for damages arising out of Kinkaid’s failure to pay its subcontractors.

Therefore, United Fire is entitled to judgment as a matter of law.

I.    The Underlying Lawsuit

      The underlying lawsuit was filed in March 2017, by Denny’s Electric &

Motor Repair Inc. (“Denny’s”). United Fire’s Statement of Undisputed Facts, ¶ 6.

Denny’s alleges that in April 2016, the City of Billings contracted with Kinkaid to

provide labor, materials and construction services for a water main project (the

“Project”). Id. at ¶¶ 7-8. Kinkaid subcontracted with Denny’s to perform

horizontal directional drilling and boring work on the Project for a total payment of

$119,661.50. Id. Denny’s alleges it worked on the Project from approximately

July 18, 2016 through August 1, 2016, and completed the work called for in the

subcontract. Id. Shortly after Denny’s left the jobsite, Kinkaid installed 24-inch


UNITED FIRE & CASUALTY COMPANY’S BRIEF IN SUPPORT
OF MOTION FOR SUMMARY JUDGMENT                                               Page 2 of 14
carrier pipe and conducted a pressure test. Id. During the pressure test, the carrier

pipe suffered a catastrophic failure, resulting in damage to the casing and bore and

subsidence on I-90, the frontage road, and railroad tracks. Id. Denny’s alleges that

Kinkaid wrongfully blamed Denny’s for the carrier pipe failure, and has refused to

pay Denny’s for the work it performed on the Project. Id. Denny’s seeks damages

of at least $119,661.50 for amounts owed under the subcontract; attorney’s fees

and costs; and interest. Id. at ¶ 9.

       Core & Main LP has also asserted claims against Kinkaid in the underlying

lawsuit. Id. at ¶ 10. Core & Main alleges it sold underground water, sewer, and

fire protection materials to Kinkaid in connection with the Project, and that

Kinkaid has failed to pay the amounts owed under the contract. Id. at ¶ 11. Core

& Main seeks damages from Kinkaid in the amount of $447,150.19, plus interest.

Id. at ¶ 12.

       United Fire is defending Kinkaid in the underlying lawsuit under a

reservation of rights. Id. at ¶ 14. The underlying lawsuit is currently pending in

the Montana Thirteenth Judicial District, Yellowstone County. Id.

II.    United Fire Policy

       Kinkaid was the named insured under Policy No. 60443715 issued by

United Fire (“the Policy”), effective March 15, 2016, to March 15, 2017. Id. at ¶ 1.

The Policy states that United Fire “will pay those sums that the insured becomes


UNITED FIRE & CASUALTY COMPANY’S BRIEF IN SUPPORT
OF MOTION FOR SUMMARY JUDGMENT                                              Page 3 of 14
legally obligated to pay as damages because of ‘bodily injury’ or ‘property

damage’ to which this insurance applies.” Id. at ¶ 3. The Policy also states that the

insurance applies only if the “bodily injury” or “property damage” is caused by an

occurrence.” Id.

      “Property damage” is defined in the Policy as “physical injury to tangible

property, including all resulting loss of use of that property” or “loss of use of

tangible property that is not physically injured.” Id. at ¶ 5. “Occurrence” is

defined as “an accident, including continuous or repeated exposure to substantially

the same general harmful conditions.” Id. at ¶ 4.

                               LEGAL STANDARD

      A party is entitled to summary judgment if it demonstrates "that there is no

genuine dispute as to any material fact and [it] is entitled to judgment as a matter

of law." Fed. R. Civ. P. 56(a). Summary judgment is appropriate where the

evidence produced by the parties permits only one conclusion. Mont. Pub. Interest

Research Group (MontPIRG) v. Johnson, 361 F. Supp. 2d 1222, 1226-27 (D.

Mont. 2005) (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 251, 106 S. Ct.

2505, 91 L. Ed. 2d 202 (1986)).

      If the moving party shows that the evidence does not permit a conclusion in

favor of the nonmoving party, the burden shifts to the nonmoving party. The party

opposing the motion "may not rest upon the mere allegations or denials of [its]


UNITED FIRE & CASUALTY COMPANY’S BRIEF IN SUPPORT
OF MOTION FOR SUMMARY JUDGMENT                                                Page 4 of 14
pleading, but . . . must set forth specific facts showing that there is a genuine issue

for trial.” Anderson, 477 U.S. at 248. The Court looks to "whether the evidence

presents a sufficient disagreement to require submission to a jury, or whether it is

so one-sided that one party must prevail as a matter of law." MontPIRG, 361 F.

Supp. 2d at 1227 (citing Anderson, 477 U.S. at 251-52).

                                      ARGUMENT

         An insurer’s duty to defend its insured arises when a complaint alleges facts

which, if proven, represent a risk covered by the terms of an insurance policy.

Farmers Union Mut. Ins. Co. v. Staples, 2004 MT 108, ¶ 21. “The insurance

company must look to the allegations of a complaint to determine if coverage

exists under an insurance policy, thus giving rise to the insurer’s duty to defend.”

Id. at ¶ 20. When a complaint alleges facts that do not come within the coverage of

the policy, and the insurer would not be obligated to indemnify the insured if the

complaining party recovered, then the insurer has no duty to defend. Graber v.

State Farm Fire & Casualty Co., 244 Mont. 265, 270, 797 P.2d 214, 217 (1990).

         The insured has the initial burden of establishing that the claims against it

fall within the basic scope of coverage. Fire Ins. Exch. v. Weitzel, 2016 MT 113, ¶

13 (citing Travelers Cas. & Sur. Co. v. Ribi Immunochem Research, 2005 MT 50,

¶ 29).

         In this case, the undisputed evidence demonstrates that United Fire has no


UNITED FIRE & CASUALTY COMPANY’S BRIEF IN SUPPORT
OF MOTION FOR SUMMARY JUDGMENT                                                  Page 5 of 14
duty to defend Kinkaid in the underlying lawsuit. Neither Denny’s nor Core &

Main seek damages from Kinkaid because of “bodily injury” or “property damage”

caused by an “occurrence.” Instead, both parties seek to recover money allegedly

owed by Kinkaid for work and/or materials furnished in connection with the water

main Project. Such damages unequivocally do not fall within the scope of the

Policy’s coverage. Therefore, United Fire is entitled to a declaration that it does

not have a duty to continue providing a defense to Kinkaid in the underlying

lawsuit.

I.    The underlying lawsuit does not seek damages from Kinkaid because of
      “bodily injury” or “property damage” caused by an “occurrence.”

      The Policy provides coverage for damages because of “bodily injury” or

“property damage” caused by an “occurrence.” It does not provide coverage for

damages caused by an insured’s failure to pay money owed to a subcontractor.

      It is well-settled in Montana that there is no duty to defend where the

complaint alleges economic loss based on the insured’s breach of its contractual

obligations. Generali-U.S. Branch v. Alexander, 2004 MT 81; City of Bozeman v

AIU Ins. Co., 262 Mont. 370, 865 P.2d 268 (1993). In Generali, the underlying

complaint alleged that the insured failed to install a functioning plumbing and

heating system at the plaintiffs’ property. Id. at ¶ 22. The plaintiffs alleged they

were damaged in the amounts they had paid to the insured and sought a refund. Id.

The Montana Supreme Court concluded that the insurer had no duty to defend, as

UNITED FIRE & CASUALTY COMPANY’S BRIEF IN SUPPORT
OF MOTION FOR SUMMARY JUDGMENT                                               Page 6 of 14
the plaintiffs only sought compensation for “lost payments” for work that was

never performed—not damages because of physical injury to their property. Id. at

¶¶ 25-26.

      Likewise, in City of Bozeman, the Montana Supreme Court found that the

insurer had no duty to defend its insured in a lawsuit where the alleged injury arose

out of the insured’s breach of a construction contract. 262 Mont. at 373, 865 P.2d

at 270. The underlying complaint alleged that the plaintiff had contracted with the

City to construct water main improvements; that the City subsequently tried to

alter the terms of the contract; that the City breached the terms of the contract; and

that the City still owed the plaintiff $230,747.17 under the contract. Id. While the

insurer initially had a duty to defend the lawsuit because a potentially covered

defamation claim had also been asserted, it was not obligated to continue

defending the City once the defamation claim was dismissed because the breach of

contract allegations were not covered under the policy. Id. Also see, Royce Intern.

Broad. Corp. v. Vigilant Ins. Co., 51 Fed. Appx. 229, 230 (9th Cir. 2002)

(unpublished) (concluding that the insured’s alleged failure to follow through with

sale of radio station was not accidental, and thus buyer’s breach of contract claim

against insured was not a covered “occurrence” under its CGL policy).

      Both Generali and City of Bozeman are directly on point, as they involved

claims for damages based on the insured’s alleged failure to perform contractual


UNITED FIRE & CASUALTY COMPANY’S BRIEF IN SUPPORT
OF MOTION FOR SUMMARY JUDGMENT                                               Page 7 of 14
obligations and not because of property damage caused by the insured. All of

Denny’s claims are based on Kinkaid’s failure to pay the amount allegedly owed

for work performed under the subcontract. Likewise, Core & Main’s claims are

based on Kinkaid’s failure to pay the amount allegedly owed for pipe and other

materials purchased for the Project. Neither Denny’s nor Core & Main seek

damages for property damage they contend was caused by Kinkaid. The

allegations that Kinkaid owes money to its subcontractors do not fall within the

scope of the Policy’s coverage.

II.   Denny’s allegations pertaining to property damage do not trigger a duty
      to defend because it is not seeking damages from Kinkaid because of the
      alleged property damage.

      Denny’s Amended Complaint alleges Kinkaid was responsible for the failure

of the carrier pipe, which resulted in damage to the casing and bore as well as

ground subsidence. It does not, however, allege how this actually caused damage

to Denny’s. Indeed, Denny’s only seeks recovery of the amount owed by Kinkaid

under the subcontract ($119,661.50).

      Conclusory allegations of property damage in a complaint, without

supporting factual allegations, do not trigger a duty to defend. PPI Technology

Services, L.P. v. Liberty Mut. Ins. Co., 515 Fed.Appx. 310, 314 (5th Cir. 2013)

(unreported). In PPI Technology Services, the insured was hired to oversee well

drilling activities on three leases. Id. at 312. After a well was dug on the wrong


UNITED FIRE & CASUALTY COMPANY’S BRIEF IN SUPPORT
OF MOTION FOR SUMMARY JUDGMENT                                              Page 8 of 14
lease, Royal filed suit against the insured seeking recovery of the amounts

expended due to the well being drilled in the wrong location. Id. The complaint

also alleged that the insured had caused property damage to Royal, including

“physical injury to tangible property” and “all resulting loss of use of the

property.” Id. The Fifth Circuit Court of Appeals held that the mere reference to

“property damage” in the complaint was insufficient to trigger the insurer’s duty to

defend because the complaint did not allege facts supporting actual damage to or

loss of tangible property. Id. at 314. “The allegations in the underlying lawsuits

[were] either for economic damages [associated with drilling a well in the wrong

location], and thus not covered, or [were] legal conclusions, rather than factual

allegations as required.” Id. Because there was no claim against Royal for

property damage, the Court found it unnecessary to reach the issue of whether the

alleged damages were caused by an “occurrence” or whether any of the policy’s

exclusions applied. Id. Also see, Town of Geraldine v. Montana Mun. Ins

Authority, 2008 MT 411, ¶ 24 (“it is the acts giving rise to the complaint which

form the basis for coverage, not the complaint’s legal theories or conclusory

language”).

      According to a leading insurance treatise, the relevant inquiry is whether the

damages sought against the insured are because of that property damage.

      [T]he issue is whether the damages sought against the insured are
      because of property damage, not whether the insured itself incurred

UNITED FIRE & CASUALTY COMPANY’S BRIEF IN SUPPORT
OF MOTION FOR SUMMARY JUDGMENT                                                 Page 9 of 14
      property damage. Similarly, it is not enough that the party suing the
      insured has incurred property damage; the damages being sought must
      be because of that property damage. And the issue is not whether the
      insured could be sued for such damages, but whether it is being sued
      for such damages. [emphasis added]

See generally, 3 Allan D. Windt, Insurance Claims & Disputes: Representation of

Insurance Companies & Insureds § 11:1 (5th ed. 2010).

      While there are no Montana decisions addressing this issue, the decisions

from other courts that have analyzed this issue are instructive. In State Farm

Lloyds v. Kessler, 932 S.W.2d 732 (Tex. App. Fort Worth 1996), a lawsuit was

filed against the insureds for allegedly misrepresenting the condition of their home

prior to selling it to the plaintiffs. Id. at 734. The plaintiffs alleged that the

insureds told them the property had no drainage or foundation problems, when in

fact it had severe drainage and foundation problems, to induce them into

purchasing the property. Id. The Texas Court of Appeals held that although the

complaint described property that had been physically injured, State Farm had no

duty to defend or indemnify its insureds because these problems were not

“property damage” for which the insureds were alleged to be liable. Id. at 737.

The plaintiffs did not seek damages because of drainage and foundation problems

caused by the insureds; instead, they were seeking damages because of the

insureds’ misrepresentations regarding these problems. Id.




UNITED FIRE & CASUALTY COMPANY’S BRIEF IN SUPPORT
OF MOTION FOR SUMMARY JUDGMENT                                                  Page 10 of 14
      In Unigard Sec. Ins. Co. v. Murphy Oil USA, Inc., 962 S.W.2d 735 (Ark.

1998), Murphy leased property from Blakely for the purpose of operating a

petroleum-storage facility. Id. at 736. Three major oil spills occurred at the

facility during the term of the lease, causing large quantities of oil to seep into the

ground. Id. at 737. Murphy eventually ceased operations and surrendered the

property to Blakely without informing it of the oil spills. Id. Blakely filed suit

against Murphy, alleging it breached the lease by allowing contaminants to escape

onto the property and by failing to surrender the premises in the same condition

they were in when the lease began. Id. The complaint alleged claims for breach of

contract and trespass. Id. The jury awarded $3.4 million on the breach of contract

claim based on evidence that this represented the cost of removing the

contamination. Id. at 738. Murphy then sought indemnification for the judgment

from Unigard. Id. The Unigard policy provided coverage for “all sums the

[insured] shall be obligated to pay by reason of the liability imposed upon the

[insured] by law…for damages…on account of…property damage…caused by or

arising out of each occurrence[.]” Id. at 739. The Arkansas Supreme Court held

there was no coverage for the $3.4 million judgment, as such damages arose only

from Murphy’s breach of its lease with Blakely—not on account of any property

damage that resulted from Murphy’s operations on the island. Id.

      The basis of Murphy Oil’s liability for compensatory damages was
      simply its failure to honor its covenant to “quit and surrender the

UNITED FIRE & CASUALTY COMPANY’S BRIEF IN SUPPORT
OF MOTION FOR SUMMARY JUDGMENT                                                Page 11 of 14
           premises hereby demised in as good state and condition as reasonable
           usage thereof will permit.” Murphy Oil’s liability for compensatory
           damages, therefore, did not arise from conduct on the part of Murphy
           Oil that injured or damaged any property.

Id. at 741.

           The above cases make clear that mere allegations of property damage in a

complaint do not trigger a duty to defend unless damages are actually sought from

the insured because of that property damage. In this case, while Denny’s alleges

that Kinkaid’s negligence in installing, pressurizing and/or testing the carrier pipe

caused physical injury to the pipe and bore, which in turn caused damage to

Denny’s, it does not explain what that damage is. For example, Denny’s does not

allege that it incurred any costs because it was required to repair the carrier pipe,

casing or bore, or redo its work. Nor does Denny’s allege that it was obligated to

pay the City or any other third party to repair the subsidence damage to I-90, the

frontage road, or railroad tracks. The information provided to United Fire reflects

that it was actually Kinkaid—not Denny’s—who incurred costs to repair the

subsidence damage.1

           The Amended Complaint fails to allege that Denny’s actually incurred

damages because of, or on account of, any property damage. Like the claim

brought against the insured in PPI Technology Services, Denny’s is only seeking

compensation for economic damages as a result of Kinkaid’s breach of the

1
    See Statement of Stipulated Facts (Doc. 14), ¶¶ 8-9.

UNITED FIRE & CASUALTY COMPANY’S BRIEF IN SUPPORT
OF MOTION FOR SUMMARY JUDGMENT                                               Page 12 of 14
subcontract—nothing more. Therefore, Denny’s allegations pertaining to property

damage in its Amended Complaint are insufficient to trigger a duty to defend.

                                 CONCLUSION

      For the reasons discussed in this brief, United Fire requests that the Court

grant summary judgment in its favor and conclude that it is not obligated to

continue defending Kinkaid in the underlying lawsuit.


      DATED this 15th day of May, 2019.

                                       MATOVICH, KELLER & HUSO, P.C.

                                       By: /s/ Katherine S. Huso
                                           Katherine S. Huso
                                           Attorney for Plaintiff United Fire &
                                           Casualty Company_________




UNITED FIRE & CASUALTY COMPANY’S BRIEF IN SUPPORT
OF MOTION FOR SUMMARY JUDGMENT                                             Page 13 of 14
                           CERTIFICATE OF SERVICE

      I hereby certify that on this 15th day of May, 2019, a copy of the foregoing
was served on the following persons by the following means:

     1, 2      CM/ECF                             Fax
               Hand Delivery                      Email
               Mail                               Overnight Delivery Service

1.      Clerk, U.S. District Court, Billings Division

2.      Domenic A. Cossi
        Jory C. Ruggiero
        WESTERN JUSTICE ASSOCIATES, PLLC
        303 West Mendenhall, Suite 1
        Bozeman, MT 59715
        domenic@westernjusticelaw.com
        jory@westernjusticelaw.com


                                        MATOVICH, KELLER & HUSO, P.C.

                                        By: /s/ Katherine S. Huso
                                            Katherine S. Huso
                                            Attorney for Plaintiff United Fire &
                                            Casualty Company




UNITED FIRE & CASUALTY COMPANY’S BRIEF IN SUPPORT
OF MOTION FOR SUMMARY JUDGMENT                                            Page 14 of 14
